1

2                              UNITED STATES DISTRICT COURT

3                                      DISTRICT OF NEVADA

4                                                 ***

5     JAMIE ROSASCHI,                                Case No. 3:16-cv-00443-MMD-WGC

6                                  Petitioner,                          ORDER
             v.
7
      HAROLD WICKHAM, et al.,
8
                               Respondents.
9
10         Petitioner has filed an unopposed motion for extension of time to file motion to

11   reopen (ECF No. 23) and a motion to voluntarily dismiss petition for writ of habeas corpus

12   (ECF No. 24). Respondents have not responded to the latter motion, and the Court

13   assumes that Respondents do not oppose it. LR 7-2(d). The Court will grant Petitioner's

14   motions. The dismissal will be without prejudice. See Fed. R. Civ. P. 41(a)(1)(B) and

15   41(a)(2). However, the Court makes no statement about the applicability of any procedural

16   defenses if Petitioner files another habeas corpus petition that challenges his custody

17   under the same judgment of conviction.

18         It is therefore ordered that Petitioner's unopposed motion for extension of time to

19   file motion to reopen (ECF No. 23) is granted.

20         It is further ordered that the Clerk of the Court reopen this case and lift the stay.

21         It is further ordered that Petitioner's motion to voluntarily dismiss petition for writ of

22   habeas corpus (ECF No. 24) is granted. This action is dismissed without prejudice. The

23   Clerk of the Court is instructed to enter judgment accordingly and close this action.

24         DATED THIS 18th day of June 2019.

25

26
                                                        MIRANDA M. DU
27                                                      UNITED STATES DISTRICT JUDGE

28
